DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-09-24 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-09-24. Claims 21, 24, 27-44 are pending. Claims 21, 28 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, U.S. Patent 8534544 to Eker et al. (hereinafter "Eker '544") in view of U.S. Patent 10320569 to Wentz et al. (hereinafter "Wentz '569") in view of MIGUEL R. CARRO-TEMBOURY ET AL, "An optical authentication system based on imaging of excitation-selected lanthanide luminescence", SCIENCE ADVANCES, vol. 4, no. 1, 26 January 2018 (2018-01-26) (hereinafter "Carro-Temboury 2018-01")) does not disclose, with respect to claim 21, a "composite security marking for a physical object comprising: a physical unclonable function (PUF) implemented as a structure configured to generate a virtual pattern in response to a challenge; and at least one of: an encrypted representation of a pointer indicating a location to a local or remote database or to a server address or Internet address where a digital signature can be accessed . . ." in the recited context.  Rather, Eker '544 discloses a mark for an object comprising a PUF and a digital certificate 108 [Eker '544 figure 6 or figure 5 item 106].  In response to a challenge, the PUF of Eker '544 [Eker '544 c. 21 l. 5-20, c. 21 l. 59 - c. 22 l. 12; figure 5 item 106] generates a virtual pattern [Eker '544 c. 25 l. 5 – c. 26 l. 39; fig. 6-7].  To this, Wentz '569 adds verifying a digital signature match by decrypting an encrypted signature [Wentz '569 col. 3 l. 51 – col. 4 l. 5].  However, neither reference teaches an encrypted pointer to the location of a database of signatures.  Carro-Temboury 2018-01 discloses embedding a embedding a URL in product marking [Carro-Temboury 2018-01 p. 5, Fig. 6] pointing to the location of a database of verification values, but does not encrypt the pointer since the database is intended to be read so that counterfeits can be detected.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 28, features corresponding to those of claim 21 in the respective context(s).
Dependent claims 24, 27, 29-44 are allowed in view of their respective dependence from claims 21, 28.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/THEODORE C PARSONS/Primary Examiner, Art Unit 2494